UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52792 SUSPECT DETECTION SYSTEMS INC. (Exact name of small business issuer as specified in its charter) Delaware 98-0511645 (State of incorporation) (IRS Employer ID Number) 150 West 56th Street, Suite 4005,New York, NY 10019 (Address of principal executive offices) (212) 977-4126 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of August 18, 2011, 78,930,892 shares of common stock, par value $0.0001 per share, were issued and outstanding. Table of Contents TABLE OF CONTENTS Page PART I Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4(T). Controls and Procedures 9 PART II 10 Item 1. Legal Proceedings 10 Item IA. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 PART I FINANCIAL INFORMATION Item 1.Financial Statements. SUSPECT DETECTION SYSTEMS INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS (RESTATED) Consolidated Financial Statements- F-1 Consolidated Balance Sheets as of June 30, 2011(unaudited), and December 31, 2010 F-2 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (unaudited) F-4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (unaudited) F-5 Notes to Consolidated Financial Statements June 30, 2011 and 2010 (unaudited) F-6 F-1 CONSOLIDATED BALANCE SHEETS U.S. dollars ASSETS June 30, December 31, Unaudited Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventory Prepaid expenses and other receivables Total current assets Property and Equipment: Computer and other equipment Less - Accumulated depreciation ) ) Property and equipment, net Other Assets: Severance pay fund Long term deposit Goodwill Total other assets Total Assets $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-2 CONSOLIDATED BALANCE SHEETS U.S. dollars LIABILITIES AND STOCKHOLDERS' EQUITY June 30, December 31, Unaudited Current Liabilities: Accounts payable - Trade $ $ Accrued liabilities Advances from customers Deferred revenues Due to related parties Total current liabilities Long-term liabilities: Convertible note - Accrued severance pay Total long-term liabilities Commitments and Contingencies Stockholders' Equity: Common stock, par value $0.0001 per share, 250,000,000 shares authorized; 78,930,892 and 76,555,493 shares issued and outstanding at June 30, 2011 and December 31, 2010, respectively. Additional paid-in capital Accumulated (deficit) ) ) Less - Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to the consolidated financial statements are an integral part of these consolidated statements. F-3 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) U.S. dollars For the threemonthsended June 30, For the sixmonthsended June 30, Restated Restated Revenues, net $ Cost of Goods Sold ) Gross Profit Operating Expenses: Research and development Selling, general and administrative Total operating expenses Loss from Operations ) Interest (expenses) income, net ) ) ) Net income (loss) Net loss (income) Attributable to Noncontrolling Interest ) ) ) Net income (loss) attributable to Suspect Detection Systems Inc. $ ) $ ) $ ) $ ) Income (Loss) Per Common Share: Income (Loss) per common share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common SharesOutstanding The accompanying notes to the consolidated financial statements are an integral part of these consolidated statements. F-4 CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) U.S. dollars For the six monthsended June 30, Restated Operating Activities: Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Common stock compensation Stock options compensation Stock warrants issued to a consultant - Interest due to the issuance of convertible note - Depreciation Changes in Assets and Liabilities- Accounts receivable ) Inventory Prepaid expenses and other receivables ) Accounts payable - Trade ) Accrued liabilities ) Advances from customers ) ) Deferred revenues Due to related parties Accrued severance pay ) Net Cash (Used in) Operating Activities ) ) Investing Activities: Decrease (increase) in restricted cash ) Additional purchase of 10% of subsidiary ) - Long term deposit ) ) Purchases of Property and Equipment ) ) Net Cash Provided by (Used in) Investing Activities ) Financing Activities: Issuance of convertible note - Issuance of common stock for cash - Net Cash Provided by Financing Activities Net (decrease) in Cash ) ) Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $
